Citation Nr: 0014819	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  95-33 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right leg 
disability.

4. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

5. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left leg 
disability.

6. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right arm 
disability.

7. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left arm 
disability.

8. Whether new and material evidence has been submitted to 
reopen a claim for service connection for ulcers.

9. Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1952 to 
September 1955.  

This appeal arises from a September 1994 rating decision of 
the Pittsburgh, Pennsylvania, Regional Office (RO) which 
denied service connection for, inter alia,  right and left 
shoulder disabilities, and determined that the veteran had 
not submitted new and material evidence to reopen his claims 
for service connection for ulcers, headaches, right and left 
arm, right and left leg, and back disabilities.  He timely 
appealed these determinations to the Board of Veterans' 
Appeals (Board).  

Although the veteran had initially filed a notice of 
disagreement also with the RO's September 1994 denial of 
service connection for lung and left eye disorders, and for 
polyps of the vocal cord, he withdrew these issues from 
appeal during his July 1995 hearing before a hearing officer 
at the RO.  

A review of the record reflects that the veteran appears to 
have submitted a claim for service connection for psychiatric 
disability and alcohol abuse in July 1999.  However, as the 
RO has not adjudicated such a claim, and it is not 
inextricably intertwined with any issue on appeal, it is 
referred to the RO for the appropriate action. 

FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
veteran's current right shoulder disability and his military 
service.

2.  There is no competent evidence of a nexus between the 
veteran's current left shoulder disability and his military 
service.

3.  In a decision of July 1957, the RO denied service 
connection for a right leg disability on the basis that the 
evidence of record did not indicate that the veteran had such 
a disability.  Although the veteran was notified of the 
denial and of his appellate rights that same month, he did 
not file an appeal.  

4.  Evidence associated with the claims file since July 1957 
demonstrates that the veteran currently has a right leg 
disability.  

5.  There is no competent evidence of a nexus between the 
veteran's current right leg disability and his military 
service.

6.  In a decision of December 1986, the RO denied service 
connection for a back disability on the basis that the 
evidence of record did not indicate that this disability was 
associated with his military service.  The veteran was 
notified of the denial and of his appellate rights later that 
same month, but did not appeal.  

7.  Evidence associated with the claims file since December 
1986 includes a medical opinion indicating that there is a 
possible nexus between current cervical spine (upper 
back/neck) problems and in-service injury.  

8.  In a decision of November 1990, the RO denied service 
connection for left leg and right and left arm disabilities 
on the basis that there was no evidence in the service 
medical records that indicated the veteran had chronic 
degenerative disease or other disability in his arms or left 
leg.  The veteran was notified of the denial of the claims 
and of his appellate rights in December 1990, but he did not 
file an appeal.

7.  No new evidence has been associated with the claims file 
since the November 1990 RO decision that is relevant and 
probative of the questions of whether the veteran currently 
has left leg and right and left arm disabilities that are 
related to in-service injury.

8.  In a decision of November 1990, the RO denied service 
connection for chronic headaches and an ulcer disorder on the 
basis that there was no competent nexus evidence between 
these disorders and the veteran's military service or a 
service-connected disability.  The veteran was notified of 
the denial and of his appellate rights in December 1990, but 
did not file an appeal.

12.  Since November 1990, medical evidence associated with 
the claims file includes medical opinion attributing the 
current chronic headaches and ulcer disorder, at least in 
part, to in-service injury.




CONCLUSION OF LAW

1.  The claim for service connection for a right shoulder 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for a left shoulder 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The RO's July 1957 decision denying service connection 
for a right leg disability is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

4.  New and material evidence to reopen the claim for service 
connection for a right leg disability has been presented.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

5.  The claim for service connection for a right leg 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6.  The RO's December 1986 decision denying service 
connection for a back disability is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

7.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a back 
disability has been submitted, and this claim is reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

8.  The claim for service connection for a back disability is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

9.  The RO's November 1990 decision denying service 
connection for a left leg disability, right and left arm 
disabilities, headaches, and ulcers is final. 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

10.  New and material evidence to reopen a previously denied 
claim for service connection for a left leg disability has 
not been submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

11.  New and material evidence to reopen a previously denied 
claim for service connection for a right arm disability has 
not been submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

12.  New and material evidence to reopen a previously denied 
claim for service connection for a left arm disability has 
not been submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

13.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for chronic 
headaches has been submitted, and this claim is reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

14.  The claim for service connection for chronic headaches 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).

15.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a grant for service connection for 
chronic headaches are met.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303, 3.304 (1999)

16.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for an ulcer 
disorder has been submitted, and this claim is reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

17.  The claim for service connection for an ulcer disorder 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

18.  With resolution of all reasonable doubt in the veteran's 
favor, the veteran's ulcer disorder is proximately due to or 
the result of service-connected disabilities.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303, 3.310(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was given a comprehensive physical examination in 
preparation for his entrance into active service in August 
1952.  His musculoskeletal system, spine, upper and lower 
extremities, neurological system, gastrointestinal system, 
and head were all found to be normal.  A review of the 
service medical records indicated that the veteran was seen 
for complaints of upper respiratory infection and back pain 
in late September 1952.

In December 1954 the veteran sustained a fall while 
descending a telephone pole in Foot Hood, Texas.  The 
resulting injury was found to be a simple, comminuted, 
"Colles" fracture of the right wrist.  It was determined 
that there was no artery or nerve involvement and it was 
treated with a closed reduction and cast.  In late January 
1955, an outpatient record noted that the veteran's cast had 
been removed.  He was to be seen daily for follow-up for one 
week and then returned to duty.

An outpatient record from August 1955 noted that the veteran 
was treated for weakfoot syndrome with short calf muscles, 
worse on the right side.  He was sent for an appliance and 
instructed to do muscle stretching to correct his poster.  
However, a separation examination conducted in late August 
1955 found the veteran's musculoskeletal system, spine, upper 
and lower extremities, neurological system, gastrointestinal 
system, and head to be normal.

The veteran filed an original claim for service connection 
for a right hand/arm fracture that occurred in December 1954 
and a right leg condition to include arthritis that was 
incurred in 1954.  By rating decision of July 1957, the RO 
granted service connection for residuals of a simple fracture 
to the right wrist.  However, service connection was denied 
for a right leg condition.  He was notified of this denial, 
and advised of his appellate rights, in a letter issued in 
late July 1957; he did not file an appeal.

In October 1968, the veteran submitted a letter in which he 
claimed that the severity of his service-connected right 
wrist disability had increased.  He also asserted that he had 
developed a stomach disorder as a result of the medication he 
took to control the pain caused by this disorder.  In January 
1977, the veteran submitted another letter in which he 
asserted that it had been determined that he had a congenital 
back disability.  He alleged that his military service had 
aggravated this disorder.  The veteran further claimed that 
he developed a duodenal ulcer as a result of taking pain 
medication to alleviate his physical pain. 

A brief note from a private physician was received in July 
1986.  It was reported that the veteran was permanently 
disabled due to visual disturbance, back degeneration, and 
duodenal ulcer.  The veteran was afforded a VA compensation 
examination in November 1986.  He claimed that the in-service 
fall that fractured his right wrist, he had actually landed 
on his shoulder and felt that this accident had resulted in a 
back disorder.  The veteran reported that he had started to 
experience back pain about one and a half years after his 
fall, sometime in 1956 or 1957.  A right elbow X-ray revealed 
no evidence of acute fracture, dislocation, lytic lesion, or 
blastic lesion.  There was a spur in the olecranon.  A 
radiological study of the lumbar spine found straightening of 
the spine, minimal narrowing at the L5-S1 level, and vascular 
calcification.  No diagnoses or opinions as to etiology were 
given.

By rating decision of December 1986, the RO denied service 
connection for a back disability.  It was determined that it 
could not be reasonably concluded that the veteran's present 
back condition resulted from his military service.  He was 
notified of the denial and of his appellate rights in a 
letter issued later that same month; he did not file an 
appeal.

Three letters were received from the veteran's private 
healthcare givers in March 1989.  These included a letter 
from the veteran's optometrist that discussed the veteran's 
vision problems.  A chiropractor reported that he had treated 
the veteran's back complaints since November 1986.  The 
veteran specifically complained of severe pain and numbness 
in his lower back and legs.  He reported that he had suffered 
with these symptoms for the past 25 years and they had become 
progressively worse.  Radiological studies of the lumbar 
spine revealed marked degenerative disc and joint disease 
from the L4-S1 level and lumbarization of the first sacral 
segment.  The diagnoses included degenerative disc and joint 
disease of the lower lumbar and lumbosacral spine with 
sciatic neuralgia and paresthesia into the lower extremities, 
and chronic sprain strain and subluxation complex of the 
lumbar spine and pelvis with paravertebral myofascitis and 
splinting muscle spasm of the lumbopelvic paravertebral 
musculature.  The chiropractor offered an opinion that the 
veteran was totally disabled due to these disorders.  A 
letter from a private physician reported that he had treated 
the veteran since December 1981.  It was noted that the 
veteran had been in a motor vehicle accident in November 1983 
that resulted in injuries to his shoulders, arms, and back.  
This accident was also found to have exacerbated the 
degenerative joint disease in the noted joints that had 
existed for several years.  His other listed disorders 
included duodenal ulcer, headaches, visual problems, and 
emotional problems.  

In letters of June and July 1990, the veteran alleged that 
his fall from a telephone pole during his military service 
had resulted in his current headaches; and back, leg, and 
elbow disorders.  He asserted that his ulcers had been caused 
by the pain medication he took to alleviate his physical 
pain.

Records from the Surgeon General's Office (SGO) were received 
in August 1990.  They reported that the veteran had been 
hospitalized for treatment of gynecomastia in June 1953, 
chancroid (Ducrey's bacillus) in December 1953, and a simple 
fracture of the "Radius: Lower Extremity" in December 1954.

The veteran was afforded a series of VA compensation 
examinations in September and October 1990.  He claimed that 
he had experienced multiple joint and muscle pain, along with 
numbness in his arms and legs, ever since he fell from a 
telephone pole during his military service.  The veteran 
asserted that he had undergone surgery to repair a perforated 
ulcer in his stomach in 1974.  The diagnoses included history 
of peptic ulcer disease, status post subtotal gastrectomy, 
symptomatic; arthralgias of multiple joints and myalgias; and 
history of fracture of the right forearm that was 
occasionally symptomatic.

By rating decision of November 1990, the RO denied service 
connection for a left leg disability, bilateral elbow 
disabilities, and headaches.  It was determined that there 
was no evidence in the service medical records that showed 
treatment for degenerative arthritis of the left leg or 
either elbow.  The RO also determined the veteran's 
complaints of headaches during his military service had been 
transitory and not resulted in a permanent disorder.  
Finally, service connection for ulcers was denied on the 
basis that the physical disorders, which had caused the pain 
for which the veteran took medication, were not service-
connected.  The veteran was notified of the RO's denial of 
the claims and of his appellate rights by letter of December 
1990; he did not file an appeal.

In August 1993, the veteran requested that his previously 
denied claims for service connection be reopened.  He 
asserted that his recent VA treatment records were pertinent 
to this claim.  VA medical records dated from July 1987 to 
May 1994 were associated with the claims file in July 1994.  
These records noted treatment of the veteran's various 
physical complaints.  An outpatient record of January 1994 
opined that the veteran's gastritis was associated with his 
use of over-the-counter medication for his degenerative joint 
disease.

In June 1995, the veteran submitted a substantive appeal (via 
a VA Form 9) in which he claimed that he had suffered with 
physical pain since his fall from a telephone pole during 
military service.  He felt that the injuries received during 
this fall had resulted in the arthritis he currently had in 
multiple joints.

During his hearing on appeal in July 1995, the veteran 
claimed he had first suffered with gastrointestinal problems 
while serving in Korea during his military service.  He 
alleged that in Korea the food and water was not good and 
caused him chronic indigestion.  The veteran also felt that 
his subsequent ulcers were the result of the stresses he 
experienced as a prisoner of war guard during the Korean War.  
After service, he self-medicated his gastrointestinal 
problems with over-the-counter medication.  The veteran 
claimed that he had fallen from a 30-foot telephone poll 
sometime in 1954 or 1955.  It was alleged that he had landed 
headfirst in a stone ditch.  He asserted that his multiple 
joint and muscle pain started sometime about 1956 or 1957.  
The veteran testified that he had suffered with severe 
headaches ever since his fall in the military.  He claimed 
that he had not injured himself since leaving the military.  
It was asserted by the veteran that he experienced pain in 
his shoulders, elbows, legs, and back due to arthritis that 
he felt was caused by his fall in the military.  He alleged 
that he had masked this pain with the heavy use of alcoholic 
beverages.  The veteran testified that he never realized how 
much physical pain he had until he quit drinking in the mid-
1960's.

The veteran testified that he had been incarcerated for three 
years beginning within one year of his separation from the 
military.  He asserted that the prison only had a pharmacy 
and a sick bay; and did not provide any medical treatment to 
him.  The representative argued that because of this 
incarceration the veteran could not show evidence of 
continuity of symptomatology even though he suffered with his 
claimed disorders.  The veteran also reported that the 
private physicians that had treated his claimed disabilities 
for many years after his military service and incarceration 
were all now dead or their whereabouts unknown.  

The veteran's spouse also testified at his hearing.  She 
reported that she had known the veteran for 36 years and that 
his primary problems had been with drinking and ulcers.  The 
spouse attributed the veteran's drinking to the stresses of 
raising a family and money problems.  She asserted that the 
veteran was unable to seek healthcare due to their financial 
difficulties.  The spouse alleged that the veteran had 
suffered with joint/muscle aches and headaches ever since she 
had known the veteran.

The veteran was afforded a series of VA examinations in the 
fall of 1997.  The neurological examiner of November 1997 
noted the veteran's in-service fall and claimed injuries and 
disorders.  The diagnosis was post-traumatic headaches since 
his fall in 1954/1955.  The examiner opined that it would 
appear as likely as not "some component" of the veteran's 
headaches was caused by the fall.  The examiner also 
discussed cervical tenderness that contributed to the 
veteran's headaches and could clearly have been resultant 
from the fall.  The orthopedic examiner of December 1997 
noted a similar history as given on the neurological 
examination report.  Radiological studies revealed very 
minimal loss of medial articular height in both knees, no 
noted abnormalities in the hips, very minimal osteophyte 
formation in the shoulders, and normal elbow joints except 
for symmetrical traction and enthesopathies at both bicep 
tuberosities.  The diagnoses included diffuse musculoskeletal 
aches, moderate deconditioning, joint stiffness, and very 
minimal idiopathic osteoarthritis.  The orthopedic examiner's 
assessment was as follows:

No visible signs of traumatic 
osteoarthritis.  I find no indication of 
any musculoskeletal pathology that is not 
entirely explained simply by the 
patient's age and deconditioning.  I find 
no indication of any musculoskeletal 
pathology that [is] post-traumatic or 
that I think is even remotely related to 
his service-connected fall.  

The VA gastrointestinal examiner noted a history given by the 
veteran that was similar to his testimony in July 1995.  The 
diagnoses were history of a complicated peptic ulcer disease 
with perforation and typical gastroesophageal reflux disease.  
This examiner opined:

It would appear that the peptic ulcer 
disease was probably at least in part 
related to the ingestion of various pain 
medications...which probably exacerbated 
it.  The reason for ingesting these drugs 
were secondary to traumatic injury that 
occurred while the [veteran] was in the 
service and the chronic pain that ensued.

A supplemental statement of the case (SSOC) was issued to the 
veteran in July 1999 that informed him the claims for service 
connection and requests to reopen previously denied claims 
had been denied.  The claims for service connection for 
bilateral shoulder disabilities were denied on the basis that 
there was no service medical evidence that such disability 
were treated in the military and there was no evidence of 
continual treatment since his separation.  The RO also found 
that the evidence submitted since the last final denial of 
his other claims for service connection was merely cumulative 
of previously considered evidence.

II.  Analysis

A.  Service Connection for Right and Left Shoulder 
Disabilities

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  Service connection may presumed, for certain 
chronic diseases, such as arthritidis, which develop to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137 (West 1991); 38 C.F.R. 3.307, 3.309 (1999).

In reviewing a claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of (1) a current 
disability in the form of a medical diagnosis, (2) incurrence 
or aggravation of a disease or injury in service in the form 
of lay or medical evidence, and (3) a nexus between the in-
service injury or disease and the current disability in the 
form of medical evidence.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively under 38 C.F.R. § 3.303(b), a 
claim may be well grounded if a chronic condition is shown in 
and post service, or, if not established as chronic, (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

In the present case, the veteran has claimed that he 
sustained injuries to his shoulders during an in-service fall 
from a telephone pole.  The service medical records do 
indicate that a fall in December 1954 resulted in a fracture 
to his right wrist, for which he has been service connected.  
However, there is no other objective evidence that the 
veteran sustained any type of acute or chronic injury to 
either shoulder in his service medical records.  

Even accepting as credible the lay assertions of record that 
the veteran injured both shoulders in service for purposes of 
the well-grounded claim analysis, the claims are still not 
plausible in the absence of evidence of a nexus between 
current right and/or left shoulder disability and service.  
No shoulder disability was diagnosed in service, and there is 
no objective evidence of any complaints or diagnosis 
pertaining to either shoulder until the private physician's 
letter of March 1989.  At that time, the veteran's orthopedic 
complaints (in general) were attributed to an motor vehicle 
accident of the early 1980's.  Furthermore, in the only 
medical opinion of record to directly discuss the etiology of 
the veteran's shoulder problems, the December 1997 VA 
examiner opined that the veteran's orthopedic complaints were 
due to age and deconditioning; he specifically offered that 
he found evidence of no musculoskeletal pathology that was 
traumatic in origin.  

The Board does not doubt the sincerity of the veteran's 
belief that he currently has a shoulder disability that is 
the result of his in-service fall.  However, as a lay person, 
he is not competent to provide a probative opinion on a 
medical matter, such as a diagnosis or an opinion on 
etiology.  See Zang v. Brown, 8 Vet. App. 246 (1995); see 
also Godfrey v. Brown, 7 Vet. App. 398 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

In the absence of competent medical evidence of a nexus 
between right and left shoulder disorders and service, the 
claims are not plausible and, thus, not well grounded.  Under 
these circumstances, VA is under no "duty to assist" him in 
developing the evidence pertinent to either claim.  See Epps 
v. Gober, 126 F.3d 1464, 1468 (1997).  Moreover, the Board is 
aware of no circumstances in this case that would put VA on 
notice that any additional relevant evidence may exist that, 
if obtained, would make either of his claims well grounded.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The RO denied the veteran's claims on the merits, while the 
Board has concluded that the claims are not well grounded.  
However, the United States Court of Veterans Appeals has held 
that "when a RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis."  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Moreover, as the RO has explained the basis for the denial of 
each claim, the Board finds any duty to inform him of the 
evidence needed to support each claim has been met.  See 
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).

B. Whether New and Material Evidence has been Submitted to 
Reopen 
Various Claims for Service Connection

As noted above, in July 1957 denied service connection for a 
right leg disability, in December 1986 for a back disability, 
and in November 1990 for a left leg disability, bilateral arm 
disabilities, headaches, and an ulcer disorder.  The veteran 
was notified of these decisions and of his appellate rights, 
but did not appeal the denial of his claims.  Thus, the RO's 
July 1957, December 1986, and November 1990 decisions are 
final, and the RO made not reconsider the claims involved on 
the same record.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

The question of whether new and material evidence has been 
presented to reopen a previously and finally disallowed claim 
is but one part of a three-part analysis of such a claim.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc); 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  First, 
VA must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material."  Id.  Second, if VA determines that the evidence 
is "new and material," it must reopen the claim and 
determine whether it is well grounded.  Winters, supra.  
Third, if the claim is well grounded, VA must evaluate the 
merits of the claim after ensuring that the duty to assist 
has been fulfilled.  Id.  

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  The provisions of 
38 U.S.C.A. § 5108 require a review of all evidence submitted 
by a claimant since the previously disallowed claim in order 
to determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

1.  Right Leg Disability

The RO decision of July 1957 found that the evidence of 
record did not indicate that the veteran had a chronic right 
leg disability.  Thus, in order to reopen this claim on 
appeal, the appellant must submit objective medical evidence 
that he currently has a right leg disability.

At the time of the decision in July 1957, the evidence before 
the RO consisted of service medical records that determined 
the veteran had normal lower extremities at the time of his 
separation from the military.  Since that decision, the 
claims file contains diagnoses in 1990 for myalgias and 
arthralgias of multiple joints.  Radiological studies of 1997 
found minimal loss of medial articular height in both knees 
and diagnoses for diffuse musculoskeletal aches, moderate 
deconditioning, joint stiffness, and minimal idiopathic 
osteoarthritis.  Thus, the evidence associated with the 
claims file since July 1957 includes indications of 
disability affecting, inter alia, the right leg.  The Board 
finds as this evidence is sufficient to reopen the claim.  

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  

However, a review of the relevant medical evidence reveals 
that there is no competent (medical) evidence of a nexus 
between any current right leg disability and the veteran's 
military service.  There is no credible evidence that the 
veteran, in fact, injured his right leg in service.  While an 
SGO report received in August 1990 reflects that the veteran 
was hospitalized for a fracture of the "Radius: Lower 
Extremity" in December 1954, a review of the clinical 
records of this hospitalization clearly reveal that the 
fracture was, in fact located in the veteran's right wrist.  
Hence, such notation appears to have been made in error.  
Moreover, there is no medical opinion establishing a 
relationship between any current right leg disability and 
service.  On the contrary, in the only medical opinion of 
record that addresses the etiology of the veteran's current 
orthopedic disabilities, to include that affecting the right 
leg, the December 1997 VA orthopedic examiner opined that the 
veteran's current problems were not deemed to be the result 
of in-service injury, but rather, the result of the veteran's 
age and deconditioning.  While the veteran has claimed that 
his current right leg disability was incurred during his fall 
of December 1954, as noted above, he is not competent to 
render a diagnosis or an opinion as to medical etiology.  

In the absence of evidence of a medical nexus between a 
current right leg disability and service, the claim is not 
plausible, and hence, not well grounded.  As such, VA is 
under no "duty to assist" him in developing the evidence 
pertinent to his claim.  See Epps, 126 at 1468.  Moreover, 
the Board is aware of no circumstances in this case that 
would put VA on notice that any additional relevant evidence 
may exist that, if obtained, would make this claim well 
grounded.  See McKnight, 131 F.3d at 1485.

As a final point, the Board acknowledges that, because the RO 
declined to reopen the claim, it did not reach the question 
of whether the claim was well grounded; hence, the Board is 
considering that question in the first instance.  However, 
the Board finds that this action does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As reflected in the June 1995 Statement of the Case, 
the RO essentially declined to reopen the instant claim (as 
well as others) because there was the evidence did not 
connect the current complaints to the veteran's military 
basis, the same basis upon which the Board denied the claim 
as not well grounded.  Hence, the veteran has been advised of 
the deficiency in the claim.  Thus, to remand this case to 
the RO for consideration of the issue of whether the 
appellant's claim is well grounded would be pointless and, in 
light of the law cited above, would not result in a 
determination favorable to him.  See VAOGCPREC 16-92 (O.G.C. 
Prec. 16-92); 57 Fed. Reg. 49747 (1992).  

2.  Back Condition

The RO's decision of December 1986 found that the evidence of 
record did not indicate that a current back disability was 
associated with the veteran's military service.  Thus, in 
order to reopen this claim on appeal, the appellant must 
submit evidence that such a link exists.

At the time of the decision in December 1986, the evidence 
before the RO consisted of service medical records that 
determined the veteran had normal lower extremities at the 
time of his separation from the military.  Since that 
decision, the claims file contains what appears to be a nexus 
opinion of November 1997 between the veteran's fall in 
December 1954 and current "cervical tenderness."  This 
evidence is directly relevant and probative of the claim for 
service connection for a back disorder, for the reasons of 
denial in December 1986.  Therefore, this claim is reopened.

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
See Elkins, supra.  There is lay evidence of an in-service 
back injury, and a medical opinion suggesting a possible 
nexus between this injury and current residuals.  As this 
evidence renders the claim, at least, plausible, it well 
grounded.  

3.  Left Leg and Right and Left Arm Disabilities

In its decision of November 1990, the RO determined that 
there was no evidence in the service medical records that 
indicated the veteran had chronic degenerative disease or 
other disability in his arms or left leg.  Thus, in order to 
reopen the claims on appeal, the appellant must submit 
objective medical evidence of left leg and right and left arm 
disabilities.  

A review of the claims file indicates that the evidence 
received prior to November 1990 consisted of service medical 
records that failed to disclose a chronic left leg or arm 
disabilities and the veteran's claims that his fall in 
December 1954 resulted in left leg and bilateral arm 
disabilities.  There was a physician's opinion of March 1989 
that found the veteran's pre-existing degenerative joint 
disease, to include his arms, had been exacerbated by an 
automobile accident in the early 1980's and a diagnosis in 
1990 for multiple joint myalgia and arthralgia.  Subsequent 
to November 1990, the veteran has submitted lay evidence that 
again attributes any current arm or left leg disabilities to 
his fall in the military and a medical opinion of December 
1997 that attributed his orthopedic problems to age and 
deconditioning.  

The veteran's assertions that his fall of December 1954 led 
to bilateral arm and left leg disorders are repetitive of 
assertions advanced previously, and, are hence, cumulative.  
In any event, because the veteran is not competent to render 
an opinion on a medical matter, such as medical relationship, 
his assertions alone, even if new, can never serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  While the medical 
evidence associated with the claims file is new in the sense 
that it was not previously before agency adjudicators, it is 
does not tend to establish a relationship between any left 
leg or left or right arm disabilities (aside from residuals 
of fracture of the right arm, for which service connection 
already has been established).  On the contrary, the opinion 
tends to militate against the claims.  Hence, it is not 
material to the appellant's efforts to obtain service 
connection for left leg, right arm and left arm disabilities.  

Thus, there is no new evidence that is relevant and probative 
of the claims which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
appellant's claims.  As such, the criteria for reopening his 
claims for service connection for left leg and right and left 
arm bilateral arm disabilities are not met.

4.  Headache and Ulcer Disorders 

The RO's decision of November 1990 found that the veteran's 
complaints of headaches in the military were transitory and 
that the physical disabilities for which the veteran took 
pain medication were not service-connected and, thus, his 
resulting ulcer disorder was not service-connected.  In order 
to reopen these claims on appeal, the appellant must submit 
evidence that his chronic headaches are linked to his 
military service and that his physical pain is linked to a 
service-connected disorder.

At the time of the decision in November 1990, the evidence 
before the RO consisted of service medical records that noted 
transitory complaints of headaches, current claims of chronic 
headache, and that he sustained a head injury in his December 
1954 fall.  Since that decision, the claims file contains a 
November 1997 opinion suggesting a nexus between the 
veteran's fall in December 1954 and current headaches; this 
evidence is directly relevant and probative of the matter 
under consideration.  As new and material evidence has been 
presented, the claim for service connection for chronic 
headaches is reopened.

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
See Elkins, supra.  There is lay evidence of an in-service 
head injury and objective medical opinions providing a nexus 
between this injury and current residual headaches.  Based on 
this evidence, the veteran's claim for service connection is 
well grounded.  The Board is also persuaded that, with 
resolution of all reasonable doubt in the veteran's favor, 
the evidence presents a basis for a grant for service 
connection.  

While there is evidence of a post-service motor vehicle 
accident, the examiner opined that it was at least as likely 
as not that the veteran's headaches were, at least in part, 
the result of his objectively documented fall in December 
1954.  There is no medical evidence to the contrary.  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Under the facts of this case, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that the criteria for a grant of service 
connection for a headache disorder are met.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

Turning to the issue of service connection for an ulcer 
disorder, the Board notes that the evidence before the RO in 
November 1990 consisted of medical records and lay statements 
noting complaints of nonservice-connected headaches and 
various physical pains, and the veteran's assertions that he 
took pain medication to alleviate his physical pain.  In 
November 1990, the RO denied the claim on the basis that the 
physical disorders which caused the pain for which the 
veteran took pain medication were not service connected.

Since November 1990, a November 1997 gastrointestinal 
examiner indicated that the veteran's pain medication use was 
the result of chronic pain associated with the residuals of 
his in-service traumatic injury (which would include his 
service-connected residuals of a right wrist fracture, and, 
now, chronic headaches, established to be service connected 
herein).  He indicated that the veteran's ulcer was due, at 
least in part, to use of such medication.  

The Board finds that the November 1997 opinion is directly 
relevant and probative of the claim for service connection 
for an ulcer disorder, and constitutes new and material 
evidence to reopen the claim.  That opinion, along with other 
evidence of record is also sufficient to well ground the 
claim, and, in the absence of contrary evidence, and with 
resolution of all reasonable doubt in the veteran's favor, to 
support a grant of secondary service connection for an ulcer 
disorder.  While a medical provider indicated, in a January 
1994 outpatient treatment note, that the veteran's gastritis 
was associated with his use of over-the-counter medication 
for his degenerative joint disease (a nonservice-connected 
condition), no examiner has specifically ruled out a 
relationship between the use of pain medication and the 
specific conditions for which the veteran has been granted 
service connection (headaches and residuals of right wrist 
fracture) which, undoubtedly, contribute to the veteran's 
pain.  Collectively, then, the evidence indicates that the 
veteran's chronic use of pain medication is due, at least in 
part, to pain associated with his service-connected right 
wrist and headache disorders, and that the veteran has 
developed an ulcer, at least in part, due to self-treatment 
for the pain associated with such disorders.  Under these 
circumstances, and with resolution of all reasonable doubt in 
the veteran's favor, the Board finds that the criteria for 
service connection secondary to service-connected residuals 
of right wrist fracture and headaches are met.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310(a).


ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for a right shoulder 
disability is denied.

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for a left shoulder 
disability is denied.

As new and material evidence has been received to reopen the 
claim for service connection for a right leg disability, the 
appeal is allowed to this extent.

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for a right leg disability 
is denied.

As new and material evidence has been received to reopen the 
claim of service connection for a back disability and the 
claim is well grounded; the appeal is allowed to this extent.

As new and material evidence with respect to the claim for 
service connection for a left leg disability has not been 
presented, that claim is not reopened, and the appeal as to 
that issue is denied.

As new and material evidence with respect to the claim for 
service connection for a right arm disability has not been 
presented, that claim is not reopened, and the appeal as to 
that issue is denied.

As new and material evidence with respect to the claim for 
service connection for a left arm disability has not been 
presented, that claim is not reopened, and the appeal as to 
that issue is denied.

As new and material evidence has been received to reopen the 
claim for service connection for headaches, and the claim is 
well grounded, the appeal is allowed to this extent.

Service connection for chronic headaches is granted.

As new and material evidence has been received to reopen the 
claim for service connection for an ulcer disorder, and the 
claim is well grounded, the appeal is allowed to this extent.

Service connection for an ulcer disorder is granted.


REMAND

As noted above, the veteran's claim for service connection 
for a back disability has been reopened and found to be well 
grounded.  Therefore, VA is under a duty to assist the 
veteran in developing the facts pertinent to the appeal on 
that issue.  See 38 U.S.C.A. § 5107(b).  

As noted above, a November 1997 VA neurological examiner 
diagnosed "cervical tenderness," which he indicated may 
possibly have resulted from the veteran's in-service fall.  
However, it is unclear what, if any, underlying disability 
affecting the cervical spine is present.  The Board notes 
that service connection may be granted for disability due to 
injury or disease, see 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303, not merely symptoms.  Moreover, it appears that this 
assessment was based upon the history reported by the 
veteran, rather than review of the veteran's claims file 
(which also reflects a post-service automobile accident).

Hence, the veteran should undergo further examination for an 
opinion as to the nature of any current cervical spine 
disability, and the relationship, if any, between that 
disability and the veteran's in-service injury.  The entire 
claims folder must be provided to, and be reviewed by the 
examiner, so that his consideration of the veteran's 
pertinent medical history is comprehensive.  Hence, prior to 
undergoing VA examination, the RO should obtain and associate 
with the claims file all outstanding records of pertinent 
medical treatment.  This should particularly include records 
generated by VA facilities that may have an impact on the 
adjudication of a claim, which are considered constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
The RO should also obtain records from all private sources 
identified by the veteran.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action: 

1.  The RO should undertake all 
appropriate action to obtain and 
associate with the claims file all 
outstanding records of medical treatment 
of the veteran, to specifically include 
records of examination and treatment from 
the VA Medical Center (Highland Drive) 
located in Pittsburgh, Pennsylvania; the 
veteran's private treatment records from 
Dr. Pridauex, Dr. Nelson, Dr. Tuesday, 
Dr. Jansen, Dr. Shultz, and Dr. Parent; 
and any other source identified by the 
veteran..  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

2.  After associating with the claims 
file all outstanding records of medical 
treatment, the veteran should be afforded 
a VA examination.  The purpose of this 
examination is to determine the full 
nature, extent, and etiology of any 
disability associated with the veteran's 
cervical spine.  The claims file must be 
provided to and be reviewed by the 
examiner.  All necessary tests, studies, 
and consultations should be accomplished, 
and all clinical findings should be set 
forth in detail.  The examiner should 
specifically provide answers to the 
following question in his or her report:

a.  Does the veteran currently 
suffer from chronic cervical spine 
disability(ies)?  If so, the 
examiner should provide offer 
specific diagnosis(es) for all 
diagnosed cervical spine disability.  

b.  Is it is at least as likely as 
not that any current cervical spine 
disability is the result of in-
service injury; specifically, the 
fall the veteran suffered in service 
in 1954.  

If the examiner is unable to answer any 
of the questions posed with a reasonable 
degree of medical certainty, he/she 
should clearly so state.  Otherwise, all 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed should be 
set forth in a typewritten report.  

3.  Thereafter, the RO must review the 
claims file to ensure that all of the 
requested actions have been conducted and 
completed in full.  If any development is 
not undertaken, or is incomplete, 
including if the requested examination 
report does contain answers to all 
questions posed, appropriate corrective 
action is to be implemented.

4.  After completion of the foregoing, 
and after completion of any other 
development deemed warranted by the 
record, the RO should adjudicate the 
veteran's claim for service connection 
for a back disability.  Such adjudication 
should be accomplished on the basis of 
all pertinent evidence of record, and all 
pertinent legal authority cited to above.  
The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

5.  If the benefits sought remain denied, 
the veteran and his representative should 
be furnished with an appropriate SSOC and 
given the appropriate opportunity to 
respond before the case is returned to 
the Board. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

